 UNITED STEELWORKERS OF AMERICA343United Steelworkers of America,AFL-CIO,andPoloronProductsofMississippi,Inc.Case26-CB-550December 18, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn July 14, 1970, United Steelworkers of America,AFL-CIO, herein called the Respondent, and theGeneral Counsel of the National Labor RelationsBoard, herein called the Board, entered into aStipulation, in settlement of the case, subject toapproval of the Board, providing for the entry of aconsent order by the Board and a consent judgmentby any appropriate United States Court of Appeals.The parties waived all further and other procedurebefore the Board to which they may be entitled underthe National Labor Relations Act, as amended, andtheRules and Regulations of the Board, and theRespondent waived its right to contest the entry of aconsent judgment or to receive further notice of theapplication therefor.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith this case to a three-member panel.The Charging Party refused to execute the Stipula-tion on the following grounds: It believes that theremedy provided in the Stipulation will not effectivelyredress the violations alleged nor curtail futureviolations; that an adequate remedy should be thedenial of representation rights for a year, the dismissalof the pending representation petition in Case26-RC-3728, and bar the filing of a new one for 1year upon the submission of a new interest showing;that the notice does not give sufficient assurance thatthe illegal conduct will not recur nor fully covers theviolations alleged; and, finally, that a full recordhearing is constitutionally required to provide aproper record for review by a court of appeals. Thesearguments were carefully considered by the RegionalDirector who advised the Charging Party on Septem-ber 10, 1970, by letter, that he was forwarding theStipulation to the General Counsel for submission tothe Board for approval. On September 29, 1970, theGeneral Counsel sent a letter to the Charging Partystating that, after full consideration of the objectionssubmitted to the Regional Director and renewed tothe General Counsel in a letter dated September 14,he concluded that the settlement agreement was in187 NLRB No. 24full accord with existing Board law and policy and theprovisions thereof remedied the unfair labor practicesalleged in the complaint. The Charging Party wasinformed that pursuant to Section 101.9(c)(2) of theBoard's Statement of Procedures it could submit anyfurther statement in support of its objections to theBoard on or before October 14, 1970. Pursuantthereto a further statement of objections was submit-ted by the Charging Party.In reviewing objections to and refusal to execute aformal settlement agreement, we have previouslystated certain principles and considerations that guideus in determining whether such a settlement agree-ment should be approved and we see no necessity toreiterate those now.Farmers Co-Operative Gin Associ-ation,168 NLRB 367. Suffice it to say that in arrivingat our decision here, we have taken these factors intoconsideration and in recognition that in this area thediscretion of the Board is broad.TextileWorkersUnion of America, AFL-CIO v. N.L.R.B.,294 F.2d738 (C.A.D.C., 1961), enfd. after remand 315 F.2d 41(C.A.D.C., 1963).We have fully and carefully reviewed the ChargingParty's objections and find them without merit. Theremedy provided is that normally given in cases of thiskind and, together with the notice required to beposted, fully remedies the allegations of violationscontained in the complaint. We also note that theStipulation provides for the consent entry of a courtjudgment upon application of the Board. The broadremedy sought by the Charging Party with respect tobarring the Respondent Union from maintaining orfiling another representation petition for at least ayear is both unique and severe and is not justified inthe circumstances of this case. The Charging Party'sargument that a record hearing is constitutionallyrequired is not in accord with existing law or Boardpolicy.Roselle Shoe Corporation,135NLRB 472;TextileWorkersUnion of America, AFL-CIO v.N. L R. B., supra.See alsoLocal 282, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America v. N.L.R.B.,339 F.2d 795(C.A. 2, 1964). The meticulous procedure followed atall stages of this proceeding prior to the submission ofthe matter to the Board and our own findings madeherein have met all the requirements of due process towhich the Charging Party is entitled.For the foregoing reasons, and in light of theprinciples stated above, the investigative reports andrecommendations of the General Counsel and theRegional Director, we conclude that there is no basisfor rejecting the settlement stipulation. We find thatthe provisions of the Stipulation adequately remedythe violations alleged in the complaint and that it willeffectuate the purposes of the Act to adopt the terms 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the agreement. The request for a record hearing istherefore denied.Roselle Shoe Corporation, supra. iThe aforesaid Stipulation is hereby approved andmade a part of the record herein, and the proceedingishereby transferred to and continued before theBoard in Washington, D.C., for the entry of aDecision and Order pursuant to the provisions of thesaid Stipulation.Upon the basis of the aforesaid Stipulation and theentire record in the case, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESSOF THE CHARGING PARTYPoloron Products of Mississippi, Inc., herein calledPoloron, is a corporation with a plant and place ofbusiness at Batesville, Mississippi, where it is engagedin the manufacture of tail fins for bombs and leisureproducts. In the course and conduct of its businessoperations at its Batesville, Mississippi, plant, duringthe 1-year period ending June 30, 1970, Poloronpurchased supplies and materials of a value in excessof $50,000 directly from business operations locatedoutside the State of Mississippi, which were shippedby business concerns from points outside the State ofMississippi directly to the Batesville plant. During thesame period, Poloron sold and shipped finished goodsand materials valued in excess of $50,000 from itsBatesville,Mississippi, location directly to pointslocated outside the State of Mississippi.The Respondent admits, and we find, that PoloronProducts of Mississippi, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, is alabor organizationwithin themeaning ofSection 2(5)of the Act.ORDERUpon the basis of the above findings of fact, theStipulation,and the entire record in the case, andpursuant to Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board hereby orders that the Respondent,United Steelworkers of America,AFL-CIO, itsofficers,agents,and representatives,shall:1.Cease and desist from:(a)Restraining or coercing the employees ofPoloron Products of Mississippi,Inc., in the exerciseof the rights guaranteedto them bySection 7 of theAct byblocking ingress and egress of the employees atPoloron'spremises,spreading tacks or nails oncompany driveways, and threatening employees withphysical injuries or injury to their property becausethey cross, or wish to cross, picket lines or becausethey refrain from, or wish to refrain from, engaging inactivities in support of Respondent.(b) In any other manner restraining or coercing theemployees in the exercise of their rights guaranteed inSection 7 of the Act.2.Take the following affirmative action which theNational Labor Relations Board finds will effectuatethe policies of the National Labor Relations Act, asamended:(a) Post at its business office in Batesville, Mississip-pi,copiesoftheattachednoticemarked"Appendix." 2Copies of said notice, on formsprovided by the Regional Director for Region 26,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Mail to the Regional Director for Region 26signed copies of the said notice for posting by PoloronProducts of Mississippi, Inc., if Poloron is willing, inthe places where notices to employees are customarilyposted. Copies of said notice to be furnished by theRegional Director for Region 26 shall, after beingsigned by the Respondent's representative, be forth-with returned to the Regional Director for suchposting by Poloron Products of Mississippi, Inc.(c)Notify the Regional Director for Region 26, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.IAs the position of the Charging Party and its objections to thesettlement agreement have been made abundantly clear at all stages of thisproceeding,oral argument would serve no useful purpose and the requesttherefor is deniedE In the event this Order is enforced by a judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shallbe changed to read "Postedpursuant to a Judgment of the United States Court of Appeals enforcingan Order of the National Labor Relations BoardAPPENDIXNOTICEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTO ALL MEMBERS OF UNITED STEEL-WORKERS OFAMERICA, AFL-CIO, AND TOPOLORON PRODUCTSOF MISSISSIPPI, INC.,AND ITS EMPLOYEESWE WILL NOTblock the ingress and egress of the UNITED STEELWORKERS OF AMERICAemployees at the premisesof PoloronProducts ofMississippi,Inc.; injure employees entering orleaving those premises;damage automobiles andtrucks of employees and other persons entering orleaving those premises;spread tacks on thecompany driveways;or threaten employees withphysical injury or injury to their propertybecausethey wishto cross our picket lines or because theywish to refrain from engaging in any unionactivities.WE WILL NOT in anyother manner restrain orcoerce employees in the exercise of the rightsguaranteed them in Section7 of the Act.DatedBy345(Representative)(Title)This is an official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questionsconcerning this notice or compliancewith its provisions may be directed to the Board'sOffice,746 FederalOffice Building, 167 North MainStreet,Memphis,Tennessee38103,Telephone901-534-3161.UNITED STEELWORKERSOF AMERICA,AFL-CIO(Labor Organization)